Citation Nr: 1822149	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-35 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right knee disability, to include as due to a right ankle disability.

3.  Entitlement to service connection for a right hip disability, to include as due to a right ankle disability. 

4.  Entitlement to service connection for a left knee disability, to include as due to a right knee disability. 

5.  Entitlement to service connection for a back disability, to include as due to a right ankle disability. 

6.  Entitlement to service connection for sciatica of the right lower extremity, to include as due to a right ankle, right hip, right knee and back disability.

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for an acquired psychiatric disability, to include as due to service connected disabilities.

10.  Entitlement to service connection for a right wrist disability, to include as due to a right ankle disability.

11.  Entitlement to total disability rating  based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and his sister


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 (right knee, right hip, right ankle) and September 2013 (left knee, back, sciatica, hearing loss, tinnitus, acquired psychiatric disability, right wrist and TDIU) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board notes that the issues on appeal concerning the right knee, right hip and right ankle were perfected on appeal with the Veteran's filing of a VA Form 9 in October 2013.  These issues have not yet been formally certified to the Board. However, these issues are inextricably intertwined with the issues certified to the Board as indicated by the November 2016 Board hearing testimony; the Board finds that it is most appropriate to take jurisdiction over the intertwined right ankle, right hip and right knee issues as part of the matters currently before the Board.  See 38 C.F.R. § 19.35 (VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to service connection for a right knee disability, right hip disability, left knee disability, back disability, sciatica of the right lower extremity, hearing loss disability, right wrist disability, acquired psychiatric disability, TDIU, and the petition to reopen the right ankle service connection claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2017).

The Veteran contends that tinnitus resulted from exposure to acoustic trauma during active service.  For the following reasons, the Board finds that service connection for tinnitus is established.

He served as a medic and worked in the motor pool.  He was exposed to noise from tanks and gunfire in the gun range.  Service treatment records reflect complaints of issues with his ears.  At the November 2016 Board hearing, he testified that he has experienced tinnitus since service and continues to experience it "off and on."  Although the August 2013 VA examiner opined that tinnitus is less likely caused by military noise exposure because no threshold shift occurred during service, the Board finds the Veteran's testimony regarding the onset of tinnitus persuasive.

The Veteran is competent to testify as to the date of onset of his tinnitus symptoms, i.e., ringing in the ears.  The Board finds the Veteran's statements as to the onset of his tinnitus to be competent and credible.  (See November 2016 Hearing Transcript).  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  See 38 U.S.C. § 5107, 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



REMAND

Remand is required for further development before the Board's adjudication of the remaining claims.

Petition to Reopen Claim of Service Connection for a Right Ankle Disability

Regarding the petition to reopen the claim of service for a right ankle disability, the Veteran testified that he is in receipt of social security disability payments.  The record indicates that the Veteran has received payment from the Social Security Administration (SSA); however, the records have not been associated with the file and it does not appear that VA has attempted to obtain the SSA records.  Upon remand, SSA records should be obtained and associated with the Veteran's file.

The record contains an unsigned and undated private medical opinion, which was discussed during the November 2016 Board hearing.  The Veteran indicated that he would attempt to obtain a signed copy of the opinion; however, a signed copy has not been associated with the record.  Upon remand, a letter should be sent to the Veteran requesting the signed and dated copy of the private opinion. 

Service Connection for Right Hip, Right Knee, Left Knee, Back, Sciatica of the Right Lower Extremity, Right Wrist, Acquired Psychiatric Disabilities

The Veteran contends that his disabilities of the right hip, right knee, back, sciatica of the right lower extremity, right wrist, and an acquired psychiatric disability are secondary to his right ankle disability, which he incurred when he fell in service.  In addition, he contends that the right hip, right knee, right lower extremity sciatica and back disabilities are caused or aggravated by his right ankle disability because the right ankle disability caused an altered gait that results in these disabilities.  He further contends that his right wrist disability is caused by his right ankle disability because his right ankle disability caused him to fall and injure is right wrist.  He avers that his acquired psychiatric disability is caused or aggravated by his disabilities claimed herein. 

These issues are inextricably intertwined with the petition to reopen the claim of service connection for a right ankle disability remanded herein.  As such, the appropriate remedy is to defer adjudication of these issues pending the adjudication of the right ankle service connection claim.  The AOJ shall have the opportunity to provide any requisite notice and accomplish any further development indicated by the expanded record during the processing of this remand.

Hearing Loss

Regarding the claim for hearing loss, remand is required to afford the Veteran an adequate VA audiological examination and to obtain an adequate medical opinion.  The Veteran was afforded a VA audiological examination in August 2013, and although the examiner noted the right ear hearing loss documented on the Veteran's separation examination, the examiner determined that the Veteran did not currently have hearing loss.  During the November 2015 Board hearing, the Veteran testified that he has difficulty hearing, to include having a hard time hearing and understanding people when they speak to him.  Based on the testimony, the Board finds that an additional examination in warranted, to include addressing whether the Veteran now has a hearing loss disability as defined by 38 C.F.R. § 3.385.    

TDIU

Entitlement to TDIU is dependent upon the adjudication of the issues above.  Accordingly, the matter of a TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.


In light of the remand, updated VA treatment records should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a letter requesting that he provide a dated and signed copy of the previously submitted private medical opinion.

2.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.  Required notice must be provided to the Veteran.

3.  Obtain updated VA treatment records.

4.  Upon completion of directives #1 - #3, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The hearing test must be conducted without hearing aids.

The examiner should address the following questions: 

a)  Does the Veteran have hearing loss, and if so, is it at least as likely as not that it had its onset in, or is otherwise etiologically related, to his military service?  The examiner is asked to provide the opinion on etiology regardless of whether his hearing loss is currently disabling for VA purposes.  

b)  It is at least as likely as not that the Veteran's bilateral hearing loss is due to, or aggravated by, his service-connected tinnitus?

In particular, review the lay statements as they relate to the development of his bilateral hearing loss disability and provide information as to how the statements comport with generally accepted medical norms.

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

5.  Thereafter, complete any other necessary development after review of any additionally received records, to include additional VA examinations if service connection for the right ankle is established.

6.  Thereafter, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


